***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 KRZYSZTOF WOLYNIEC v. MARLENA WOLYNIEC
               (AC 40292)
               (AC 40436)
                        Lavine, Alvord and Moll, Js.

                                  Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
    solved, appealed to this court from the judgments of the trial court
    rendered on several postjudgment motions of the parties. The plaintiff
    claimed that the trial court improperly ordered that the defendant could
    continue to reside at a residence owned by the plaintiff in Darien until
    the plaintiff satisfied an arrearage in unallocated alimony and child
    support owed to the defendant, and failed to find that the defendant’s
    motion for contempt concerning the arrearage was barred by the equita-
    ble doctrine of laches. Held:
1. The trial court did not abuse its discretion in permitting the defendant
    to remain in the Darien residence until ninety days following her receipt
    of payment in full of the support arrearage owed by the plaintiff; a
    stipulation incorporated into the parties’ dissolution judgment set forth
    the plaintiff’s family support obligations, which unambiguously linked
    the monetary and residential forms of family support, identified
    expressly the obligation to provide the Darien residence as alimony and
    provided that the defendant was relying on her use of the residence in
    accepting the agreed upon amount of unallocated alimony and child
    support, and, thus, the court did not err in fashioning its postjudgment
    remedial order permitting the defendant to remain in the Darien resi-
    dence as a remedy for the harm caused by the plaintiff’s noncompliance
    with the monetary unallocated alimony and child support provision, and
    the court’s remedial order to effectuate the judgment of dissolution was
    supported by competent evidence, as the court credited the defendant’s
    testimony that she did not have money to pay for another residence
    and that she would be able to move out of the Darien residence if the
    plaintiff paid the arrearage he owed.
2. The plaintiff could not prevail on his claim that the trial court erred in
    failing to find that the defendant should be barred by laches from recov-
    ering the support arrearage: no evidence was admitted from which
    that court could have found that the plaintiff was prejudiced by the
    defendant’s delay in filing her motion for contempt approximately six
    years after the plaintiff began reducing his support payments, as the
    plaintiff’s claims of prejudice were premised on an alleged oral
    agreement between the parties, pursuant to which the plaintiff claimed
    he took on substantial additional costs for the children’s college
    expenses that he was not obligated to assume, and the plaintiff’s assump-
    tion of discretionary precollege preparation activity fees for the parties’
    children pursuant to the alleged oral agreement, for which the defendant
    testified she also made payments at the insistence of the plaintiff, did
    not establish prejudice, the plaintiff having presented no evidence that
    the assumption of the activity fees constituted a change in his position
    or that the defendant’s delay in filing her contempt motion led him to
    assume such expenses; moreover, the plaintiff’s missed opportunity to
    file a motion for modification with the court, which was occasioned by
    his own decision to engage in self-help by entering into the alleged oral
    agreement, did not establish prejudice, as the plaintiff decided to engage
    in self-help rather than seek the guidance of the court.
    Argued December 11, 2018—officially released February 26, 2019

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk and tried to the court, Hon.
Stanley Novack, judge trial referee; judgment dissolving
the marriage and granting certain other relief; there-
after, the court, Colin, J., granted in part and denied in
part the defendant’s motion for contempt; subsequently,
the court granted in part and denied in part the plaintiff’s
motion to enforce the dissolution judgment; thereafter,
the court denied the plaintiff’s motion for contempt,
and the plaintiff appealed to this court; subsequently,
the court denied the plaintiff’s motion to reargue, and
the plaintiff appealed to this court. Affirmed.
   Krzysztof Wolyniec, self-represented, with whom, on
the brief, were Tara C. Dugo and Norman A. Roberts,
II, for the appellant (plaintiff).
                          Opinion

   ALVORD, J. In these consolidated appeals, the plain-
tiff, Krzysztof Wolyniec, appeals from the judgments
of the trial court rendered on several postjudgment
motions filed by him and the defendant, Marlena Woly-
niec.1 On appeal, the plaintiff claims that the court erred
by (1) ordering that the defendant may continue to
reside at the plaintiff’s Darien residence until he satis-
fies his acknowledged arrearage in unallocated alimony
and child support,2 and (2) failing to find that the defen-
dant’s motion for contempt as to the arrearage in unallo-
cated alimony and child support was barred by the
equitable doctrine of laches. We are not persuaded by
either claim and, accordingly, affirm the judgments of
the court.
  The following facts and procedural history are rele-
vant to our resolution of this appeal. The parties were
married on July 3, 1993, and they have two children.
On January 30, 2007, the court rendered judgment dis-
solving the parties’ marriage. The judgment incorpo-
rated by reference the parties’ stipulation of the same
date (stipulation).
   As to family support, the stipulation provided that
the plaintiff, commencing February 1, 2007, was to pay
to the defendant unallocated alimony and child support
in the sum of $10,000 per month, until her death, remar-
riage, or until May 30, 2016, which date fell shortly after
the parties’ younger child reached the age of eighteen.
The plaintiff also agreed to purchase a house in Darien
(Darien residence) for the use of the defendant and the
parties’ two children.3 The defendant agreed to vacate
the Darien residence on March 1, 2016, or six months
following the date the residence no longer served as
the primary residence of the defendant and a minor
child, whichever shall occur first.4 The parties agreed
that the plaintiff’s ‘‘obligation to pay for said house is
in the nature of alimony and as such is modifiable.’’ The
parties further agreed that ‘‘[i]n accepting the amount
of unallocated alimony and support as provided for
herein, the [defendant] is relying upon the [plaintiff’s]
securing of this house for her use and the use of the
children. Should the [defendant] not have the use of
said home for herself and the children, such fact shall
be deemed a substantial change in circumstances war-
ranting modification of the unallocated alimony and
support herein.’’
   As to the division of marital property, the stipulation
provided that each party would retain the property
appearing on their respective financial affidavits, the
plaintiff would pay to the defendant the sum of $400,000,
and the plaintiff would purchase a new Volvo automo-
bile for the defendant.
  On May 6, 2016, the defendant filed a motion for
contempt, claiming that the plaintiff owed an unallo-
cated alimony and child support arrearage of
$202,146.25, and the plaintiff filed an objection. On June
13, 2016, the plaintiff filed a motion for contempt,
arguing that the defendant wilfully remained in the Dar-
ien residence beyond March 1, 2016, in violation of the
express terms of the stipulation incorporated into the
dissolution judgment.5 On the same day, he also filed
a motion to enforce the judgment of dissolution; that
motion asserted many of the same facts as his motion
for contempt and requested that the court order the
defendant to vacate the Darien residence.
   The court held an evidentiary hearing on the parties’
motions on March 7, 2017. At the beginning of the hear-
ing, the parties introduced into evidence an ‘‘agreement
as to facts at hearing’’ (agreement). The parties recog-
nized that the dissolution judgment required the plain-
tiff to pay the defendant $10,000 monthly in unallocated
family support commencing in February, 2007, and end-
ing in May, 2016. The parties further agreed that the
‘‘dissolution of marriage judgment was never modified
by the court.’’ According to the agreement, the plaintiff
acknowledged that he owed $122,145.25 in family sup-
port arrearage. Attached to the agreement was a yearly
summary of family support owed and paid. The parties
further agreed that the ‘‘defendant was to vacate [the]
plaintiff’s residence in Darien on March 1, 2016, which
she has not done. [The] [d]efendant currently resides
in the Darien home.’’ Lastly, the parties agreed that the
defendant had paid for three years of tuition, room, and
board at Emory University for the parties’ older child.6
   During the hearing,7 the self-represented plaintiff
sought to inquire of the defendant as to whether she
was aware that the plaintiff’s income had dropped sub-
stantially in 2010. In response to the objection of the
defendant’s counsel on grounds of relevance, the plain-
tiff represented to the court that the parties had
reached, postjudgment, the following oral agreement:
‘‘[W]e agreed that I will lower the alimony payment for
a period [un]til the older [child] goes to college and
then I’ll cover all the . . . college costs after the expira-
tion of the agreement. And that was precipitated by the
fact that my income dramatically dropped, and I was—
otherwise I intended to file for modification.’’ The plain-
tiff further inquired of the defendant whether it was
true that the parties had entered into such an oral
agreement in 2010, although he described the terms
of the agreement differently, asking whether they had
agreed that he would reduce the unallocated support
until the older child entered college, at which time he
would ‘‘return to paying—paying the full amount, and
then after the conclusion of the divorce decree I will
pay . . . for the last years of the older one’s and the
full . . . college cost of the younger one.’’
  The defendant gave various answers to questions ask-
ing whether such an oral agreement existed, testifying:
‘‘[Y]ou have so many versions of all your agreements
through our relationship that . . . I lost track with all
your agreements’’; ‘‘[i]t’s difficult to sift through what
you say to me. You were promising me lots of things
through our . . . marriage and after divorce. I cannot
say what is true, what is false’’; ‘‘[i]t’s difficult to say
that this is agreement because all our relationship is
like I do what you say’’; and ‘‘[w]e agreed about lots of
things that didn’t come up as a true, so at the certain
moment in my life I stopped paying attention what you
say. I just do . . . what is necessary to survive for my
kids and me until the moment that I can start working
and be independent person, and for my kids to go to
college and be independent. Until then—I cannot say
that I agreed; you forced me to agree about lots of
things.’’
  The defendant testified at the hearing that she did
not have much money left and did not have funds to
pay for an apartment. She testified that she would be
able to move out of the Darien residence if the plaintiff
satisfied the support arrearage.
   Following the hearing, on March 13, 2017, the court
issued three orders. With respect to the defendant’s
motion for contempt, the court granted it in part and
denied it in part. As to the plaintiff’s claim of an oral
agreement regarding his family support obligation, the
court found that ‘‘[t]he credible evidence introduced at
the hearing is insufficient for the court to find that such
an agreement ever existed or, if it did exist, its specific
terms.’’ The fact that the defendant waited to file the
motion for contempt, despite a period of the plaintiff’s
failing to pay the family support order in full, led the
court to infer that the parties had some discussion that
impacted the plaintiff’s decision not to pay the full
amount of support. Thus, the court found that the plain-
tiff’s noncompliance was not wilful and that the defen-
dant ‘‘failed to prove by clear and convincing evidence
that the plaintiff wilfully and intentionally violated the
alimony order.’’ The court ordered the plaintiff to pay
the undisputed family support arrearage of $122,145.25
in monthly installments of $10,000 beginning April 1,
2017. The order was made ‘‘without prejudice to either
party’s right to request a different payment schedule
by filing an appropriate motion and current financial
affidavits.’’8
   The court then granted the plaintiff’s motion to
enforce the provisions of the judgment and denied his
motion for contempt, finding that the plaintiff had failed
to prove that the defendant wilfully and intentionally
violated the dissolution judgment by failing to vacate
the Darien residence by the date set forth in the parties’
stipulation incorporated into the dissolution judgment.
In denying the plaintiff’s contempt motion, the court
credited the defendant’s testimony as to her financial
circumstances and noted that the plaintiff’s failure to
comply with the dissolution judgment’s family support
orders resulted in a substantial support arrearage. The
court, to effectuate the judgment of dissolution, ordered
that ‘‘the defendant shall vacate the premises within
ninety days after she receives payment in full from the
plaintiff in accordance with the court’s ruling on [the
defendant’s motion for contempt].’’9
  On March 24, 2017, the plaintiff filed a motion to
reargue his motion for contempt and to enforce the
judgment. On April 3, 2017, while the plaintiff’s motion
to reargue was still pending, he filed an appeal from the
court’s ruling on the defendant’s motion for contempt.
After hearing argument on April 17, 2017, the court
denied the motion to reargue on April 24, 2017. On May
12, 2017, the plaintiff filed a separate appeal from the
court’s rulings on his motions, including the motion to
reargue. On February 20, 2018, this court granted the
plaintiff’s motion to consolidate the two appeals.
                             I
  On appeal, the plaintiff first claims that the court
erred in ordering that the defendant may continue to
reside in the Darien residence until the plaintiff satisfies
his unallocated alimony and child support arrearage.
The plaintiff recognizes that the court has the authority
to issue remedial orders but contends that the court’s
order ‘‘failed to take into account the defendant’s use
and occupancy of the Darien Residence.’’ The plaintiff
argues: ‘‘Without accounting for her use and occupancy
of the Darien Residence and crediting the plaintiff with
same, the trial court is no longer protecting the integrity
of its original orders.’’ Instead, he contends, the reme-
dial support orders put him ‘‘in a far worse financial
position’’ and awarded the defendant a windfall. We
disagree.
  We first set forth applicable principles of law and
our standard of review. ‘‘In Connecticut, the general
rule is that a court order must be followed until it has
been modified or successfully challenged. . . . Our
Supreme Court repeatedly has advised parties against
engaging in self-help and has stressed that an order of
the court must be obeyed until it has been modified or
successfully challenged.’’ (Citations omitted; internal
quotation marks omitted.) Culver v. Culver, 127 Conn.
App. 236, 242, 17 A.3d 1048, cert. denied, 301 Conn. 929,
23 A.3d 724 (2011); see also O’Brien v. O’Brien, 326
Conn. 81, 97, 161 A.3d 1236 (2017) (‘‘[a] party to a court
proceeding must obey the court’s orders unless and
until they are modified or rescinded, and may not
engage in ‘self-help’ by disobeying a court order to
achieve the party’s desired end’’); Becue v. Becue, 185
Conn. App. 812, 827,      A.3d    (2018) (‘‘[t]here can be
no dispute, our law is quite clear: An order of the court
must be obeyed until it has been modified or success-
fully challenged’’ [internal quotation marks omitted]).
   Additionally, ‘‘[c]ourts have in general the power to
fashion a remedy appropriate to the vindication of a
prior . . . judgment. . . . Having found noncompli-
ance, the court, in the exercise of its equitable powers,
necessarily ha[s] the authority to fashion whatever
orders [are] required to protect the integrity of [its origi-
nal] judgment. . . . This is so because [i]n a contempt
proceeding, even in the absence of a finding of con-
tempt, a trial court has broad discretion to make whole
a party who has suffered as a result of another party’s
failure to comply with the court order.’’ (Citation omit-
ted; emphasis in original; internal quotation marks omit-
ted.) Pressley v. Johnson, 173 Conn. App. 402, 408,
162 A.3d 751 (2017). ‘‘[S]uch court action . . . must be
supported by competent evidence.’’ (Internal quotation
marks omitted.) Fuller v. Fuller, 119 Conn. App. 105,
115, 987 A.2d 1040, cert. denied, 296 Conn. 904, 992
A.2d 329 (2010).
   ‘‘In determining whether a trial court has abused its
broad discretion in domestic relations matters, we
allow every reasonable presumption in favor of the
correctness of its action. . . . Appellate review of a
trial court’s findings of fact is governed by the clearly
erroneous standard of review. The trial court’s findings
are binding on this court unless they are clearly errone-
ous in light of the evidence and the pleadings in the
record as a whole. . . . A finding of fact is clearly erro-
neous when there is no evidence in the record to sup-
port it . . . or when although there is evidence in the
record to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction that
a mistake has been committed.’’10 (Internal quotation
marks omitted.) Id., 115–16.
   In the present case, the court properly determined
that it had the authority to fashion remedial family
support orders following the plaintiff’s noncompliance
with the stipulation incorporated into the dissolution
judgment. See O’Brien v. O’Brien, supra, 326 Conn. 101.
The stipulation set forth the plaintiff’s family support
obligations, which included both monetary and residen-
tial support. As to monetary support, the plaintiff was
to pay the defendant $10,000 per month in unallocated
alimony and child support. As additional alimony, the
plaintiff was to provide residential support in the form
of a residence in Darien for the use of the defendant
and the parties’ children. See Carasso v. Carasso, 80
Conn. App. 299, 310–11, 834 A.2d 793 (2003) (noting
different aspects of alimony obligations, including
money payments and obligations to provide insurance),
cert. denied, 267 Conn. 913, 840 A.2d 1174 (2004).
  In their stipulation, the parties unambiguously linked
the monetary and residential forms of family support.
In addition to identifying expressly the obligation to
provide the Darien residence as alimony, the stipulation
further stated that the defendant was relying on her use
of the residence in accepting the agreed upon amount
of unallocated alimony and child support. The parties
agreed that if she were not to have use of the residence,
it would constitute a substantial change in circum-
stances warranting modification of the monetary por-
tion of the support award. Thus, according to the
unambiguous terms of the stipulation, the defendant
accepted the residential support at the cost of a reduc-
tion in monetary support. Given that the parties them-
selves had linked the two forms of support in their
stipulation, the court did not err in fashioning its post-
judgment remedial order permitting the defendant to
remain in the Darien residence as a remedy for the
harm caused by the plaintiff’s noncompliance with the
monetary unallocated alimony and child support pro-
vision.
   Moreover, the court’s remedial order to effectuate the
judgment of dissolution was supported by competent
evidence.11 See Clement v. Clement, 34 Conn. App. 641,
646–48, 643 A.2d 874 (1994) ($29,500 award to preserve
original judgment’s integrity, where plaintiff had failed
to make mortgage payments as ordered by trial court
resulting in foreclosure and loss of family residence,
was supported by undisputed evidence that plaintiff
failed to comply with court order). In the present case,
the court had undisputed evidence before it that the
plaintiff, without seeking a modification of his court-
ordered family support obligation, commenced, in 2010,
a reduction in the amount of support payments and
ultimately accrued an arrearage of $122,145.25. As he
conceded during oral argument before this court, such
action constituted a violation of the terms of the dissolu-
tion judgment.12 In fashioning its order, the court cred-
ited the competent evidence in the form of the
defendant’s testimony during the hearing that she did
not have money to pay for an apartment and that she
would be able to move out of the Darien residence if
the plaintiff paid the support arrearage.13
   Accordingly, we conclude that the court did not abuse
its discretion in permitting the defendant to remain in
the Darien residence until ninety days following her
receipt of payment in full of the support arrearage.14
                            II
   The plaintiff’s second claim on appeal is that the
court erred in failing to find that the defendant should
be barred pursuant to the doctrine of laches from recov-
ering the support arrearage owed by the plaintiff. Spe-
cifically, he argues that the court had before it evidence
of inexcusable delay, in that the plaintiff began reducing
his support payments in 2010, and the defendant did
not file a motion for contempt until 2016, after the
plaintiff had served her with an eviction notice from
the Darien residence. He further claims that the court
heard evidence of prejudice to the plaintiff as a result
of his reliance on an alleged oral agreement between
the parties, in that he refrained from filing a motion
for modification of the support orders and assumed
additional costs for the children’s precollege prepara-
tion activities, fees that he was not otherwise obligated
to assume. We are not persuaded.
  We begin by setting forth legal principles relevant to
this claim. ‘‘Laches is an equitable defense that consists
of two elements. First, there must have been a delay
that was inexcusable, and, second, that delay must have
prejudiced the defendant. . . . The mere lapse of time
does not constitute laches . . . unless it results in prej-
udice to the defendant . . . as where, for example, the
defendant is led to change his position with respect to
the matter in question. . . . Thus, prejudicial delay is
the principal element in establishing the defense of
laches.’’ (Citation omitted; internal quotation marks
omitted.) Cifaldi v. Cifaldi, 118 Conn. App. 325, 334–35,
983 A.2d 293 (2009). ‘‘Thus, even if there was an inexcus-
able delay by the moving party, the court will not find
that party guilty of laches if the prejudice to the oppos-
ing party was not the result of the moving party. . . .
Moreover, [t]he burden is on the party alleging laches
to establish that defense.’’ (Citations omitted; internal
quotation marks omitted.) Carpender v. Sigel, 142
Conn. App. 379, 387, 67 A.3d 1011 (2013). ‘‘The standard
of review that governs appellate claims with respect to
the law of laches is well established. A conclusion that
a plaintiff has been guilty of laches is one of fact . . . .
We must defer to the court’s findings of fact unless
they are clearly erroneous.’’ (Internal quotation marks
omitted.) Cifaldi v. Cifaldi, supra, 335.
   In the present case, the plaintiff did not assert the
defense of laches in his objection to the defendant’s
motion for contempt but did argue, during the hearing
that was scheduled approximately nine months after
the filing of that objection, that laches barred the defen-
dant’s recovery of the arrearage. Although the court
recognized in its order that the defendant waited a long
time to pursue her motion to collect the arrearage, it
did not make this observation in connection with a
discussion of the evidence supporting a defense of
laches. Rather, the court inferred from the delay that
‘‘the parties did have some type of discussion that
impacted the plaintiff’s decision to not pay the full
amount,’’ which inference supported its finding that the
plaintiff’s noncompliance with the support order was
not wilful. Although the court made no express findings
of fact with respect to laches, it concluded that ‘‘the
plaintiff failed to establish any credible defense that
would excuse his payment of alimony and he is not,
therefore, excused from fulfilling his court-ordered ali-
mony obligation.’’ Thus, we infer from the court’s order
requiring the plaintiff to pay the support arrearage that
the plaintiff did not carry his burden to establish the
elements of laches.
   After examining the record in the present case, we
conclude that no evidence was admitted from which
the court could have found that the plaintiff was preju-
diced by the defendant’s delay in filing her motion for
contempt. See Carpender v. Sigel, supra, 142 Conn.
App. 386–87 (noting that trial court had made no factual
findings with regard to legal conclusion of laches and
reversing on basis that no evidence was presented to
show prejudice or that delay in filing motion for con-
tempt was inexcusable). Indeed, both of the plaintiff’s
claims of prejudice are premised on the alleged oral
agreement. The court, however, found the evidence pre-
sented insufficient to find that any agreement existed,
or if it did exist, its specific terms.
   First, the plaintiff argues that he was ‘‘prejudiced by
his reliance on the [oral] agreement,’’ in that he ‘‘took
on substantial additional costs for the children’s college
expenses that he was neither obligated to assume, nor
which he would have voluntarily assumed, but for the
[oral] agreement.’’ Although the defendant acknowl-
edged during the hearing that the plaintiff had paid for
certain college preparatory courses, she also testified
that she incurred similar expenses in near equal
amounts. Specifically, she testified: ‘‘I think that we
shared most of those expense[s] you are talking about,
because for every your expense you made sure that I
am paying . . . for something similar so . . . if it’s not
fifty/fifty then it would be definitely forty/sixty. I paid
a lot of expense[s] for lots of tutoring, lots of courses.
When [the older child] was preparing himself for college
he was taking courses in Columbia. . . . He was going
to Philadelphia. And you always made sure that each
time you were contributing to those expenses . . . I
would be paying about the same amount. . . . You
. . . were very, very particular checking that I am
fifty/fifty.’’
  Thus, the plaintiff’s assumption of discretionary pre-
college preparation activity fees, for which the defen-
dant testified she also made payments at the insistence
of the plaintiff, cannot establish prejudice. The plaintiff
presented no evidence that the parties’ assumption of
the activity fees constituted a change in his position
or that the defendant’s delay in filing her motion for
contempt led him to assume such expenses. See Car-
pender v. Sigel, supra, 142 Conn. App. 387 (no evidence
admitted on which court could have found plaintiff
changed her position in reliance on the defendant’s
actions).
  The plaintiff’s second argument as to prejudice is
that ‘‘had the parties not entered into the [oral]
agreement, the plaintiff would have filed [a motion] for
a modification of the alimony orders seven years prior.’’
As discussed more fully in part I of this opinion, our
case law is clear: ‘‘[A]n order of the court must be
obeyed until it has been modified or successfully chal-
lenged.’’ (Internal quotation marks omitted.) Culver v.
Culver, supra, 127 Conn. App. 242, 243 (court-ordered
child support obligation was not modified by parties’
subsequent oral agreement that was not made an order
of the court); see also Becue v. Becue, supra, 185 Conn.
App. 827 (defendant wilfully engaged in self-help by
modifying court-ordered child support without permis-
sion of the court). The plaintiff’s missed opportunity
to file a motion for modification, which was occasioned
by his own decision to engage in self-help by entering
into an alleged oral agreement with the defendant, like-
wise cannot establish prejudice. Any conclusion to the
contrary would condone the plaintiff’s decision to
engage in self-help rather than seek the guidance of
the court.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
     The defendant is not participating in these appeals. On May 21, 2018,
this court ordered that the appeals would be considered on the basis of the
plaintiff’s brief and the record alone unless the defendant filed her brief on
or before June 4, 2018, which she failed to do. Accordingly, on June 5, 2018,
this court ordered that the consolidated appeals would be considered on
the basis of the plaintiff’s brief and the record alone.
   2
     The plaintiff represented to this court during oral argument that, as of
the date of argument, he had not paid any of the family support arrearage
that he conceded he owed. When asked if he filed a motion to stay the
court’s order requiring that he begin paying the arrearage, the plaintiff stated
that he had merely filed an appeal. Our case law is well established that
filing an appeal from a family support order does not automatically stay
the order. See Schull v. Schull, 163 Conn. App. 83, 99, 134 A.3d 686, cert.
denied, 320 Conn. 930, 133 A.3d 461 (2016); Practice Book § 61-11 (c) (no
automatic stay for orders of support in certain family matters).
   3
     The stipulation’s provisions regarding the residence are as follows: ‘‘11.
The Husband has agreed to purchase a house for the benefit of the Wife
and the two minor children. The house is to be in Darien, Connecticut or
such other town as the parties may agree. The selection of the house shall
be by the mutual consent of the parties and shall be made on or before
April 1, 2007. The Wife and the minor children shall have exclusive right to
occupy said house. The Purchase price of the house shall not be in excess
of $900,000.00 unless the parties otherwise agree. The husband may finance
the balance of the purchase in any way that he may elect. The title to the
house shall be in the Husband’s sole name. The Wife shall acquire no legal
or equitable interest in said house. The Wife agrees to cooperate with any
financing or refinancing that the husband may elect. The Wife shall sign
any documents reasonably required for such financing or refinancing. The
Husband shall be solely responsible for all costs associated with said mort-
gage or refinancing and shall indemnify and hold the Wife harmless from
any liability associated with said mortgage, interest and real estate taxes.
In accepting the amount of unallocated alimony and support as provided
for herein, the Wife is relying upon the Husband’s securing of this house
for her use and the use of the children. Should the Wife not have the use
of said home for herself and the children, such fact shall be deemed a
substantial change in circumstances warranting modification of the unallo-
cated alimony and support herein. The Husband’s obligation to pay for said
house is in the nature of alimony and as such is modifiable. Although in
the nature of alimony, the husband’s payments associated with the mainte-
nance of said house are not taxable to the Wife and are not [deductible] by
the Husband as alimony, although they may be [deductible] under other
provisions of the [Internal Revenue Service] code, i.e. second home, invest-
ment property or tax payments made by the husband.
   ‘‘12. The Wife shall be solely responsible for any and all utilities and
ordinary maintenance and repair of the home. Ordinary maintenance or
repair is defined as any maintenance which is not extraordinary. Extraordi-
nary maintenance or repair is defined as any such expense which exceeds
$750.00. The Husband shall pay extraordinary maintenance and repairs to
the home. The Wife shall be responsible for all appliances in the home. The
Wife shall not incur any [nonemergency] repair or maintenance expense
without notifying the Husband in advance and securing his consent, which
consent shall not be unreasonably withheld. The Wife shall not make any
capital improvements to the home without the husband’s expressed writ-
ten approval.
   ‘‘13. The Wife agrees to keep the home in good condition and return it
to him in broom clean condition at the termination of her occupancy. The
husband shall be entitled to enter the home, with reasonable advance notice
to the Wife no less than four times a year to inspect the condition of the home.
   ‘‘14. The Wife shall vacate the home on March 1, 2016, or six months
following the date the home no longer serves as the primary residence of
the Wife and a minor child, whichever event shall first occur.’’
   4
     We note that the stipulation required the defendant to vacate the Darien
residence before the younger child turned eighteen, as conceded by the
plaintiff during oral argument before this court.
   5
     The plaintiff further claimed that the defendant had failed to pay him
any rent on the Darien residence since March 1, 2016, and that her holding
over at the residence prevented him from either renting the residence or
moving into the residence himself. The plaintiff also argued that he was
prevented from obtaining a home equity credit line until such time as he
became an occupant of the residence. He sought, among other relief, an
order requiring the defendant to vacate the Darien residence, to reimburse
the plaintiff the fair market rental value of the residence for the period of
March 1, 2016, through the date of her vacatur of the Darien residence, and
to reimburse the plaintiff the sum he expended on his own rental from June
1, 2016 through August 31, 2016.
   6
     With respect to postsecondary education, the stipulation incorporated
into the dissolution judgment stated: ‘‘The parties hereby ask the court to
retain jurisdiction over the issue of post majority support pursuant to [Gen-
eral Statutes §] 46b-56c.’’ Neither party sought court guidance as to their
respective responsibilities for the children’s college tuition payments.
   7
     Although the court first heard evidence on the defendant’s motion for
contempt and then turned to the plaintiff’s motions for contempt and to
enforce the judgment, the court, after hearing no objections from the parties,
indicated that it would consider all the evidence in connection with all
three motions.
   8
     The file reflects no request by the plaintiff to alter the monthly payment
amount, and the plaintiff represented to this court during oral argument
that he has not made any support arrearage payments pursuant to the court’s
March 13, 2017 order.
   9
     The court denied the plaintiff’s additional requests for relief made in his
motion to enforce the judgment.
   10
      The plaintiff contends that the standard of review is plenary, arguing
that ‘‘[w]hether the trial court has jurisdiction to allow the defendant to
remain in the Darien residence is a question of law and is subject to plenary
review.’’ In support, he cites Rathblott v. Rathblott, 79 Conn. App. 812, 818,
822–23, 832 A.2d 90 (2003), a case in which this court determined that the
trial court lacked authority to issue a postjudgment order that certain marital
property, which the court had failed to assign at the time of the dissolution,
be sold at auction.
   In the argument section of his appellate brief, by contrast, the plaintiff
recognizes the court’s authority to issue remedial orders, and claims that
the court ‘‘failed to take into account the defendant’s use and occupancy
of the Darien residence.’’ Such a claim requires us to determine whether
the trial court abused its discretion by permitting the defendant to remain
in the Darien residence. See Behrns v. Behrns, 124 Conn. App. 794, 822, 6
A.3d 184 (2010) (noting that trial court had power to vindicate its prior
judgment and concluding that court did not abuse its discretion in restricting
the defendant’s encumbrance of his assets without leave of court, where
trial court believed such order was necessary to secure defendant’s debt to
plaintiff); see also Gong v. Huang, 129 Conn. App. 141, 154–55, 21 A.3d
474 (court properly exercised discretion in compensating defendant for
plaintiff’s violation of court order), cert. denied, 302 Conn. 907, 23 A.3d
1247 (2011).
   11
      In his brief, the plaintiff alternatively argues that the court’s order permit-
ting the defendant to remain in the Darien residence was erroneous because
it was a punitive order, an alteration of a terminated alimony order, or a
new alimony order issued postjudgment. Because we conclude that the
order was of a remedial nature and that the court did not abuse its discretion
in issuing such an order, we reject the plaintiff’s alternative arguments.
   The plaintiff also argues that ‘‘[a]ssuming, arguendo, the divorce judgment
orders relating to the Darien residence are in the nature of property orders,
the trial court does not have the jurisdiction to modify said orders.’’ Given
that the stipulation incorporated into the dissolution judgment expressly
designated the plaintiff’s obligation to purchase the Darien residence for
the use of the defendant and the parties’ children as alimony, we reject the
premise of the plaintiff’s argument.
   12
      We further note that the plaintiff’s resort to self-help in reducing his
support payments rather than using the judicial process to seek a modifica-
tion is inconsistent with public policy. ‘‘Both state and national policy has
been, and continues to be, to ensure that all parents support their children
and that children who do not live with their parents benefit from adequate
and enforceable orders of child support. . . . Child support is now widely
recognized as an essential component of an effective and comprehensive
family income security strategy. . . . As with any income source, the effec-
tiveness of child support in meeting the needs of children is, of necessity,
increased when payments are made regularly and without interruption.’’
(Internal quotation marks omitted.) Kupersmith v. Kupersmith, 146 Conn.
App. 79, 92, 78 A.3d 860 (2013); see also Sablosky v. Sablosky, 258 Conn.
713, 721, 784 A.2d 890 (2001).
   13
      The plaintiff argues that the defendant had an obligation to pay the
plaintiff a fair rental value in the form of use and occupancy of the Darien
residence following March 1, 2016, and contends that the court erred in
failing to account for and credit the plaintiff with her use and occupancy
of the residence. We disagree. The court reasonably could have concluded
that the defendant’s inability to vacate the Darien residence on March 1,
2016, was the direct result of the plaintiff’s noncompliance with the family
support orders in the dissolution judgment. Therefore, the court’s remedial
order properly permitted her to remain in the residence in order to protect
the integrity of the dissolution judgment.
   14
      Given the defendant’s history of failing to comply with the dissolution
judgment, we also conclude that the court did not abuse its discretion in
ordering the defendant to vacate the premises ninety days after the plaintiff
pays her the arrearage he owes. As the plaintiff conceded during oral argu-
ment before this court, even after resuming what he described as full support
payments in 2013, he did not make monthly payments of $10,000 as required
by the stipulation incorporated into the dissolution judgment, but rather
paid ‘‘varying amounts,’’ which added up to the amounts reflected in the
parties’ agreement of facts entered into evidence during the hearing. More-
over, at the time of the defendant’s filing of her motion for contempt in
May, 2016, she alleged the plaintiff’s arrearage amounted to $202,146.25.
The parties agreed at the hearing that the plaintiff satisfied $80,000 of that
arrearage in December, 2016, after the defendant had filed her motion for
contempt. Finally, as noted in footnote 2 of this opinion, the plaintiff has
not paid any amount of the court’s remedial support order, which was
not stayed.